DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SYSTEMS AND METHODS FOR CORRECTION OF POSITION OF FOCAL POINT.
Amendments to the specification submitted on 11 March 2022 were not entered because amendments failed to meet requirements of 37 CFR 1.121. 
The disclosure is objected to because of the following informalities:  
Paragraph [0053], line 3, “4” after “FIG.” should be replaced by --5--.
Appropriate correction is required.
The amendment to paragraph [0053] does not comply with 37 CFR 1.121(b)(1)(ii) because the replacement paragraph does not correspond to paragraph [0053] in the specification.

Claim Objections
Claims 3-7 are objected to because of the following informalities:  
Claim 3 should be amended as follows:
3. (Proposed Amendments) The method of claim 2, wherein the target relationship between the plurality of reference parameters associated with the X-ray tube and the plurality of reference offsets of reference positions of the focal point of the X-ray tube includes at least one of: 
a first relationship between a plurality of reference thermal capacities and the plurality of reference offsets of reference positions of the focal point of the X-ray tube, or Response to Non-Final Office Action Attorney Docket No.: 20618-0588US00 Application No.: 16/870,904 Page 6 of 16 
a second relationship among a plurality of predetermined values of a reference power, a plurality of reference scanning durations, and the plurality of reference offsets of reference positions of the focal point of the X-ray tube.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
Claim 4 should be amended as follows:
4. (Proposed Amendments) The method of claim 3, further comprising: 
determining the second relationship by operations including: 
for each of the plurality of predetermined values of the reference power (a limitation previously recited in claim 3), obtaining the plurality of reference offsets of reference positions of the focal point of the X-ray tube corresponding to the plurality of reference scanning durations; and 
determining the second relationship based on the plurality of predetermined values of the reference power (a limitation previously recited in claim 3) and the plurality of reference offsets of reference positions of the focal point of the X-ray tube corresponding to the plurality of reference scanning durations.
Appropriate correction is required.
Claims 13-17 are objected to because of the following informalities:  
Claim 13 should be amended as follows:
13. (Proposed Amendments) The system of claim 12, wherein the target relationship between the plurality of reference parameters associated with the X-ray tube and the plurality of reference offsets of reference positions of the focal point of the X-ray tube includes at least one of: 
a first relationship between a plurality of reference thermal capacities and the plurality of reference offsets of reference positions of the focal point of the X-ray tube, or 
a second relationship among a plurality of predetermined values of a reference power, a plurality of reference scanning durations, and the plurality of reference offsets of reference positions of the focal point of the X-ray tube.
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
Claim 14 should be amended as follows:
14. (Proposed Amendments) The system of claim 13, wherein the at least one processor is further configured to determine the second relationship by operations including: 
for each of the plurality of predetermined values of the reference power (a limitation previously recited in claim 13), obtaining the plurality of reference offsets of reference positions of the focal point of the X-ray tube corresponding to the plurality of reference scanning durations; and 
determining the second relationship based on the plurality of predetermined values of the reference power (a limitation previously recited in claim 13) and the plurality of reference offsets of reference positions of the focal point of the X-ray tube corresponding to the plurality of reference scanning durations.
Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  
Claim 18 should be amended as follows:
18. (Proposed Amendments) The system of claim 11, wherein the at least one processor is further configured to perform operations including:
causing electron beams in the X-ray tube to be adjusted by modifying, based on the target offset of the position of the focal point of the X-ray tube, at least one of an electric field or a magnetic field in the X-ray tube.
Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
Claim 19 should be amended as follows:
19. (Proposed Amendments) The system of claim 11, wherein the at least one processor is further configured to perform operations including:
obtaining scan data of the scan of the subject; 
generating corrected scan data based on the target offset of the position of the focal point of the X-ray tube; and 
reconstructing an image based on the corrected scan data.
Appropriate correction is required.

Allowable Subject Matter
Claims 1, 2, 8-12, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 1-10, Styrnol et al. (U. S. Patent No. 6,252,935 B1) disclosed a method implemented on a computing device having at least one processor (44) and at least one non-transitory storage medium, the method comprising: 
obtaining at least one parameter associated with an X-ray tube (3) during a scan of a subject (column 4, lines 58-60). 
However, the prior art failed to disclose or fairly suggested that the method further comprises:
determining a target offset of a position of a focal point of the X-ray tube based on the at least one parameter and a target relationship between a plurality of reference parameters associated with the X-ray tube and a plurality of reference offsets of reference positions of the focal point of the X-ray tube; and 
causing, based on the target offset of the position of the focal point of the X-ray tube, a correction on the position of the focal point of the X-ray tube.

With respect to claims 11-19, Styrnol et al. (U. S. Patent No. 6,252,935 B1) disclosed a system, comprising: 
at least one non-transitory storage medium including a set of instructions; and 
at least one processor (44) in a communication with the at least one non-transitory storage medium, 
wherein when executing the set of instructions, the at least one processor is configured to perform operations including: 
obtaining at least one parameter associated with an X-ray tube during a scan of a subject (column 4, lines 58-60).
However, the prior art failed to disclose or fairly suggested that the at least one processor is further configured to perform operations including:
determining a target offset of a position of a focal point of the X-ray tube based on the at least one parameter and a target relationship between a plurality of reference parameters associated with the X-ray tube and a plurality of reference offsets of reference positions of the focal point of the X-ray tube; and 
causing, based on the target offset of the position of the focal point of the X-ray tube, a correction on the position of the focal point of the X-ray tube.

With respect to claim 20, Styrnol et al. (U. S. Patent No. 6,252,935 B1) disclosed a non-transitory computer-readable medium, comprising at least one set of instructions, wherein when executed by at least one processor (44) of a computing device, the at least one set of instructions direct the at least one processor to perform operations including: 
obtaining at least one parameter associated with an X-ray tube during a scan of a subject (column 4, lines 58-60).
However, the prior art failed to disclose or fairly suggested that  the at least one set of instructions further direct the at least one processor to perform operations including:
determining a target offset of a position of a focal point of the X-ray tube based on the at least one parameter and a target relationship between a plurality of reference parameters associated with the X-ray tube and a plurality of reference offsets of reference positions of the focal point of the X-ray tube; and 
causing, based on the target offset of the position of the focal point of the X-ray tube, a correction on the position of the focal point of the X-ray tube.

Response to Amendment
Applicant’s amendments filed 11 March 2022, with respect to claims 1-10 have been fully considered.  The objections of claims 1-10 have been withdrawn.
Applicant’s amendments filed 11 March 2022, with respect to claims 2-7 have been fully considered.  The objection of claims 2-7 has been withdrawn.
Applicant’s amendments filed 11 March 2022, with respect to claims 3-7 have been fully considered.  The objections of claims 3-7 have been withdrawn.
Applicant’s amendments filed 11 March 2022, with respect to claim 4 have been fully considered.  The objections of claim 4 have been withdrawn.
Applicant’s amendments filed 11 March 2022, with respect to claims 5-7 have been fully considered.  The objections of claims 5-7 have been withdrawn.
Applicant’s amendments filed 11 March 2022, with respect to claim 6 have been fully considered.  The objections of claim 6 have been withdrawn.
Applicant’s amendments filed 11 March 2022, with respect to claim 7 have been fully considered.  The objections of claim 7 have been withdrawn.
Applicant’s amendments filed 11 March 2022, with respect to claim 8 have been fully considered.  The objection of claim 8 has been withdrawn.
Applicant’s amendments filed 11 March 2022, with respect to claim 9 have been fully considered.  The objection of claim 9 has been withdrawn.
Applicant’s amendments filed 11 March 2022, with respect to claim 10 have been fully considered.  The objections of claim 10 have been withdrawn.
Applicant’s amendments filed 11 March 2022, with respect to claims 11-19 have been fully considered.  The objections of claims 11-19 have been withdrawn.
Applicant’s amendments filed 11 March 2022, with respect to claims 12-17 have been fully considered.  The objection of claims 12-17 has been withdrawn.
Applicant’s amendments filed 11 March 2022, with respect to claims 13-17 have been fully considered.  The objections of claims 13-17 have been withdrawn.
Applicant’s amendments filed 11 March 2022, with respect to claim 14 have been fully considered.  The objections of claim 14 have been withdrawn.
Applicant’s amendments filed 11 March 2022, with respect to claims 15-17 have been fully considered.  The objections of claims 15-17 have been withdrawn.
Applicant’s amendments filed 11 March 2022, with respect to claim 16 have been fully considered.  The objections of claim 16 have been withdrawn.
Applicant’s amendments filed 11 March 2022, with respect to claim 17 have been fully considered.  The objections of claim 17 have been withdrawn.
Applicant’s amendments filed 11 March 2022, with respect to claim 20 have been fully considered.  The objections of claim 20 have been withdrawn.
Applicant’s amendments filed 11 March 2022, with respect to claims 1-20 have been fully considered.  The rejection of claims 1-20 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn.
Applicant’s amendments filed 11 March 2022, with respect to claims 11-19 have been fully considered.  The rejection of claims 11-19 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.
Applicant’s amendments filed 11 March 2022, with respect to claims 18 and 19 have been fully considered.  The rejection of claims 18 and 19 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Erler (U. S. Patent No. 11,331,055 B2) disclosed a computed-tomography apparatus and a method for reducing a displacement of a focal spot in an X-ray radiation source of a computed-tomography apparatus.
Bartl et al. (U. S. Patent No. 11,116,469 B2) disclosed a method for determining a relative position of an object in a relation to an X-ray imaging apparatus.
Edic et al. (U. S. Patent No. 10,898,159 B2) disclosed a calibration of an X-ray imaging system.
He et al. (U. S. Patent No. 10,660,601 B2) disclosed systems and methods for monitoring a medical device.
Koehler et al. (U. S. Patent No. 10,485,492 B2) disclosed a source-detector arrangement.
Meiler et al. (U. S. Patent No. 10,382,203 B2) disclosed an electronic calibration of a position of a focal spot in an X-ray tube.
Li et al. (U. S. Patent No. 9,549,712 B2) disclosed a method and an apparatus for correcting a focus of a CT device.
Zou et al. (U. S. Patent No. 8,923,484 B2) disclosed a motion-correction system and a method for an X-ray tube.
Kurochi et al. (U. S. Patent No. 8,891,727 B2) disclosed a radiation imaging apparatus comprising a radiation-detecting apparatus and a radiation movement-detecting method of a focal spot.
Behling (U. S. Patent No. 8,761,342 B2) disclosed a compensation of a wobble of a rotary anode for X-ray tubes.
Baorui et al. (U. S. Patent No. 8,457,282 B2) disclosed a method and a system for controlling characteristics of an X-ray focal spot.
Deuringer (U. S. Patent No. 7,082,188 B2) disclosed a power source for a regulated operation of a deflection coil of an X-ray tube.
Styrnol et al. (U. S. Patent No. 6,252,935 B1) disclosed an X-ray radiator comprising an anode with a control of a position of a focal spot of an electron beam on an anode.
Saito et al. (U. S. Patent No. 5,566,220 A) disclosed an X-ray computed-tomography apparatus.
Boomgaarden et al. (U. S. Patent No. 4,991,189 A) disclosed a collimation apparatus for a correction of an X-ray beam.

This application is in condition for allowance except for the following formal matters: 
Objections set forth in this Ex parte Quayle action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884